Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2008

Patterson v. GlaxoSmithKline
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2235




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Patterson v. GlaxoSmithKline" (2008). 2008 Decisions. Paper 264.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/264


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-2235
                                   ________________

                             AUGUSTUS C. PATTERSON,
                                                                  Appellant

                                            v.

              GLAXOSMITHKLINE PHARMACEUTICAL COMPANY;
                 GEORGE HANNUM; MICHAEL MANACCHIO
                  _______________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 04-cv-04202)
                     District Judge: Honorable R. Barclay Surrick
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 11, 2008

                 Before: McKEE, CHAGARES GARTH, Circuit Judges

                               (Filed: November 5, 2008)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM,

      Appellant, Augustus Patterson, appeals the District Court’s order denying his

motion to set aside the judgment filed pursuant to Fed. R. Civ. P. 60(b). We affirm.

      The facts and procedural history of this case are well known to the parties, and
thus need not be restated in detail here. Very briefly, in September 2004 Patterson, who

was proceeding in a pro se capacity at the time, filed a complaint in the District Court

alleging race discrimination against “GlaxoSmithKline Pharmaceutical Company.”

Attorney Reginald Allen thereafter entered an appearance on Patterson’s behalf and filed

an amended complaint. At the conclusion of discovery, appellees filed a motion for

summary judgment. While that motion was pending, the parties pursued settlement

negotiations and an agreement to settle the case was reached on August 31, 2005.

Appellees’ counsel promptly notified the court of the settlement, and the District Court

entered an order on September 1, 2005 dismissing the action with prejudice pursuant to

Local Rule 41.1(b).

       On December 6, 2005, Patterson filed with the District Court a pro se “Motion to

Formally Remove Petitioner’s Attorney from Case #04 CV 4202, Sanction Petitioner’s

Attorney, Allow Pro Se or Substitute Representation and Rule on Relief Requested

Herein.” As the caption suggests, Patterson’s motion contained a request that the District

Court remove Attorney Allen from the case and allow Patterson to either represent

himself or to obtain “alternative representation” so that, presumably, he could pursue his

“pro se counter proposal” with counsel for appellees. Patterson also included in this

motion criticisms of his attorney’s performance during the taking of depositions, as well

as allegations that Attorney Allen failed to provide him with relevant information and

details regarding the proposed settlement agreement. The District Court summarily

denied Patterson’s motion in light of its dismissal of the action pursuant to Local Rule
41.1(b) three months earlier. Patterson appealed that decision, arguing that fraudulent

conduct on the part of Attorney Allen warranted, inter alia, the reopening of proceedings.

       We affirmed the District Court’s decision to the extent it denied Patterson’s post-

judgment motion seeking to remove his attorney and to the extent it denied as untimely

Patterson’s motion seeking to set aside the order of dismissal under Local Rule 41.1(b).

Affording Patterson’s pro se filing the liberal construction required by Haines v. Kerner,

404 U.S. 519, 520 (1972), however, we concluded that his motion could also be construed

as one filed pursuant to Fed. R. Civ. P. 60(b). Accordingly, we remanded the matter in

order to allow the District Court to consider it in that light. In accordance with our

directive, the District Court conducted a Rule 60(b) hearing to determine whether

Attorney Allen had fraudulently entered into the Settlement Agreement on Patterson’s

behalf without Patterson’s authority. Based upon the evidence and testimony presented at

that hearing, the District Court concluded that Attorney Allen had express authority to

settle the case with appellees on Patterson’s behalf. It thus denied Patterson’s Rule 60(b)

motion, as well as his subsequent motion seeking reconsideration. This appeal followed.

       We have jurisdiction over the instant appeal pursuant to 28 U.S.C. § 1291, and

review the District Court’s order denying Patterson’s motion filed under Rule 60(b) for an

abuse of discretion. See Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003).

After careful review of the parties’ submissions and for essentially the same reasons as

those set forth by the District Court, we will affirm its entry of judgment in favor of the

appellees.
       As the District Court noted, despite Patterson’s claims that he never authorized

Attorney Allen to enter into a settlement agreement, his words and actions indicated

otherwise. In addition to the testimony of Attorney Allen that he had authority from

Patterson to settle, testimony which the District Court found credible and was supported

by the testimony of defense counsel Berkowitz, the District Court also considered

Patterson’s actions in corresponding with opposing counsel and extending a “counter”

settlement offer of $81,902 – a far cry from the $1.5 million or even $250,000 that

Patterson claimed to have wanted and a near identical amount to the $80,000 negotiated

by Allen. These actions certainly add nothing in the way of support for Patterson’s

contention that he did not agree to a settlement and that his attorney’s actions were

unauthorized. In fact, we agree with the District Court that those actions support just the

opposite conclusion. Patterson has thus failed to demonstrate that the District Court’s

decision “rests upon a clearly erroneous finding of fact, an errant conclusion of law or an

improper application of law to fact,” In re Cendant Corp. Prides Litigation, 234 F.3d 166,

170 (3d Cir. 2000), and we can find no abuse of discretion on its part in denying his Rule

60(b) motion.

       Accordingly, we will affirm the judgment of the District Court. Appellees’ motion

for leave to file Volume II of the Supplemental Appendix under seal is granted.